Citation Nr: 9932357	
Decision Date: 11/17/99    Archive Date: 11/29/99

DOCKET NO.  96-18 467	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in 
Huntington, West Virginia


THE ISSUE

Entitlement to benefits under 38 U.S.C.A. § 1151 for 
additional disability consisting of impotency, a nervous 
disorder, a kidney disorder, hair loss, prostate cancer, and 
a back disorder, claimed as resulting from radiation 
treatment at a VA medical facility in 1965.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

R.P. Harris, Counsel




INTRODUCTION

The appellant had active service from January 1942 to January 
1945.  This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a January 1996 rating decision by the 
Huntington, West Virginia, Regional Office (RO), which denied 
entitlement to benefits pursuant to 38 U.S.C.A. § 1151 for 
impotency, a nervous disorder, a kidney disorder, hair loss, 
prostate cancer, and a back disorder, claimed as resulting 
from radiation treatment at a VA facility in 1965, on the 
grounds that the claim was not well grounded.  In August 
1997, the Board remanded the case to the RO for additional 
evidentiary development.  


FINDINGS OF FACT

1.  During an August-September 1965 VA hospitalization, the 
veteran underwent fat absorption and utilization testing by 
oral administration of radioisotope tracers (a 10 uc dose of 
Tripalmitin carbonyl-C14 and a 25 uc dose of Triolein I-131, 
respectively); therapeutic or experimental radiotherapy by VA 
in 1965 has not been clinically documented or otherwise 
objectively substantiated. 

2.  The appellant was subsequently treated and diagnosed, in 
part, for adult situational reaction with neurotic symptoms, 
anxiety reaction, dysthymia, benign prostatic hypertrophy, 
status post transurethral resection of the prostate gland, 
primary degenerative dementia/organic brain syndrome, 
degenerative changes of the spine, adenocarcinoma of the 
prostate gland, and a left renal cyst; there is no competent 
evidence that he incurred or aggravated chronic impotency, a 
nervous disorder, a kidney disorder, chronic hair loss, 
prostate cancer, or a back disorder as a result of radiation 
treatment at a VA medical facility in 1965.





CONCLUSION OF LAW

The claim for entitlement to benefits pursuant to 38 U.S.C.A. 
§ 1151 for additional disability consisting of impotency, a 
nervous disorder, a kidney disorder, hair loss, prostate 
cancer, and a back disorder, claimed as resulting from 
radiation treatment at a VA medical facility in 1965, is not 
well grounded.  38 U.S.C.A. §§ 1151, 5107(a) (West 1991); 38 
C.F.R. § 3.358(a)-(c) (1996-1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As an initial matter, it should be pointed out that since the 
appellant's § 1151 benefits claim was filed prior to October 
1, 1997, the amendments to 38 U.S.C.A. § 1151 implemented by 
section 422(a) of Pub. L. No. 104-204, the Department of 
Veterans Affairs and Housing and Urban Development, and 
Independent Agencies Appropriations Act, 1997, 110 Stat. 
2874, 2926 (1996) are inapplicable.  See VA O.G.C. Prec. Op. 
No. 40-97 (Dec. 31, 1997).  

The threshold question to be answered is whether a well-
grounded claim has been presented by appellant with respect 
to the issue of entitlement to benefits pursuant to 
38 U.S.C.A. § 1151 for additional disability consisting of 
impotency, a nervous disorder, a kidney disorder, hair loss, 
prostate cancer, and a back disorder, claimed as resulting 
from radiation treatment at a VA facility in 1965.  

In Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997), cert. 
denied sub nom. Epps v. West, 118 S. Ct. 2348 (1998), the 
United States Court of Appeals for the Federal Circuit (Court 
of Appeals) held that, under 38 U.S.C.A. § 5107(a), the VA 
has a duty to assist only those claimants who have 
established well grounded (i.e., plausible) claims.  More 
recently, the United States Court of Appeals for Veterans 
Claims (formerly the United States Court of Veterans Appeals) 
(Court of Veterans Appeals) issued a decision holding that VA 
cannot assist a claimant in developing a claim which is not 
well grounded.  Morton v. West, 12 Vet. App. 477 (July 14, 
1999), req. for en banc consideration by a judge denied, No. 
96-1517 (U.S. Vet. App. July 28, 1999) (per curiam).  

Once a claimant has submitted evidence sufficient to justify 
a belief by a fair and impartial individual that a claim is 
well-grounded, the claimant's initial burden has been met, 
and VA is obligated under 38 U.S.C. § 5107(a) to assist the 
claimant in developing the facts pertinent to the claim.  

Under 38 U.S.C.A. § 5107(a), all claimants seeking 
compensation, including those seeking compensation under 
section 1151, have the initial burden of showing that their 
claim is well grounded.  Jimison v. West, No. 98-551 (U.S. 
Vet. App. Oct. 1, 1999).  For a claim to be well grounded 
under the pre-amendment version of 38 U.S.C.A. § 1151, the 
appellant must provide, in pertinent part:  (1) medical 
evidence of a current disability; (2) medical evidence, or in 
certain circumstances lay evidence, of incurrence or 
aggravation of an injury as the result of hospitalization, 
medical or surgical treatment; and (3) medical evidence of a 
nexus between that asserted injury or disease and the current 
disability.  Jones v. West, 12 Vet. App. 460 (1999).  

In this case, the evidentiary assertions by the appellant as 
to the § 1151 claim are either inherently incredulous or 
beyond appellant's competence, as will be explained.

It is noteworthy that the appellant and his representative 
have been informed by the RO at various stages of the 
proceedings that the claim was denied, in part, because it 
has not been shown, by competent evidence, that any claimed 
additional disability resulted from the alleged 1965 VA 
radiation treatment in question.  See, in particular, a 
January 1996 rating decision, a March 1996 Statement of the 
Case, and October 1998 and April 1999 Supplemental Statements 
of the Case.  Additionally, the Statement of the Case 
informed them of the legal requirement that a claimant submit 
evidence sufficient to justify a belief by a fair and 
impartial individual that a claim is well grounded.  Thus, it 
is clear that they knew of the necessity for competent 
evidence to support this § 1151 benefits claim.  See Epps.  
See also Robinette v. Brown, 8 Vet. App. 69 (1995).  The 
appellant or his representative have not informed the VA of 
any specific known and existing competent evidence that would 
render this § 1151 benefits claim well grounded.  Pursuant to 
the Board's remand, additional evidence was sought and 
obtained; in March and April 1999 written statements, the 
appellant indicated that he did not have any additional 
evidence to submit and wanted the case to proceed to final 
appellate review.  

Historically, in Gardner v. Derwinski, 1 Vet.App. 584 (1991), 
the Court of Veterans Appeals invalidated 38 C.F.R. 
§ 3.358(c)(3), a section of the regulation implementing 38 
U.S.C.A. § 1151 (formerly § 351), on the grounds that that 
section of the regulation, which included an element of 
fault, did not properly implement the statute.  The decision 
was affirmed by the Court of Appeals in Gardner v. Brown, 5 
F.3rd 1456 (Fed. Cir. 1993), and subsequently appealed to the 
United States Supreme Court (Supreme Court).  

On December 12, 1994, the Supreme Court issued its decision 
in Gardner, affirming the decisions of the Court of Veterans 
Appeals and the Court of Appeals.  Brown v. Gardner, 115 S. 
Ct. 552 (1994).  Thereafter, the Secretary of the VA sought 
an opinion from the Attorney General of the United States 
(Attorney General) as to the full extent to which benefits 
were authorized under the Supreme Court's decision.  On 
January 20, 1995, the Secretary received an opinion from the 
Department of Justice's Office of Legal Counsel.  On January 
26, 1995, the Chairman of the Board announced the lifting of 
the Board's stay on the adjudication of cases affected by 
Gardner involving claims for benefits under 38 U.S.C.A. 
§ 1151.  

The RO's January 1996 rating decision denied the appellant's 
§ 1151 claim essentially on the basis that it was not shown, 
by competent evidence, that any additional disability 
consisting of impotency, a nervous disorder, a kidney 
disorder, hair loss, prostate cancer, and a back disorder 
resulted from radiation treatment at a VA facility in 1965, 
as claimed.  The rating decision was not based upon a fault, 
negligence, or accident requirement set forth in 38 C.F.R. 
§ 3.358(c)(3), which the Court of Veterans Appeals in Gardner 
invalidated.  The provisions of 38 C.F.R. § 3.358, excluding 
section (c)(3), remained valid.  

After the Supreme Court issued its decision in Gardner, a 
January 20, 1995, memorandum opinion from the Office of the 
Attorney General advised that as to required "causal 
connection," the Supreme Court had addressed three potential 
exclusions from coverage under 38 U.S.C.A. § 1151.  The 
opinion explained that:  

Exclusion of the first two classes of 
cases would flow from the absence of the 
causal connection itself:  if the 
intended connection is limited to 
"proximate causation"...then "remote 
consequences" of treatment may be 
excluded,...and "incidents of a 
disease's or injury's natural 
progression" properly are excluded by VA 
regulations because VA action "is not 
the cause of the disability in these 
situations,"....[T]he third 
exclusion..., unlike the first two, does 
not turn on the absence of a causal link 
between VA treatment and the injury in 
question.  Rather, it seems to be 
premised on some theory of consent...What 
the Court...appears to have in mind...is 
not a naturally termed..."risk" at all, 
but rather the certainty or near-
certainty that an intended consequence of 
consensual conduct will materialize.

Subsequently, VA promulgated an amended rule § 3.358(c).  The 
provisions of 38 C.F.R. § 3.358(c), as amended, state, in 
pertinent part:

(3) Compensation is not payable for the 
necessary consequences of medical or 
surgical treatment or examination 
properly administered with the express or 
implied consent of the veteran, or, in 
appropriate cases, the veteran's 
representative.  "Necessary 
consequences" are those which are 
certain to result from, or were intended 
to result from, the examination or 
medical or surgical treatment 
administered.

This amended rule deletes the fault or accident requirement 
in section (c)(3), but does not alter the requirement in 
sections (c)(1) and (2) that additional disability is 
"proximately due" to VA action.  Here, the competent 
evidence of record does not reflect that the appellant has 
additional disability consisting of impotency, a nervous 
disorder, a kidney disorder, hair loss, prostate cancer, and 
a back disorder as a result of radiation treatment at a VA 
facility in 1965.  Therefore, sections (c)(1) and (2), not 
(c)(3), are controlling with respect to the facts of this 
appellate issue.

In pertinent part, 38 U.S.C.A. § 1151 (in effect prior to 
October 1, 1997) provides:

Where any veteran shall have suffered an 
injury, or an aggravation of an injury, 
as the result of hospitalization, medical 
or surgical treatment,...and not the 
result of such veteran's own willful 
misconduct, and such injury or 
aggravation results in additional 
disability..., disability or death 
compensation...shall be awarded in the 
same manner as if such disability, 
aggravation, or death were service-
connected.  

The provisions of amended 38 C.F.R. § 3.358 (1996-1999), the 
regulation implementing that statute, provide, in pertinent 
part:

Section (b) Additional disability.  In 
determining that additional disability 
exists, the following considerations will 
govern:  (1) The beneficiary's physical 
condition immediately prior to the 
disease or injury on which the claim for 
compensation is based will be compared 
with the subsequent physical condition 
resulting from the disease or 
injury....(ii) As applied to medical or 
surgical treatment, the physical 
condition prior to the disease or injury 
will be the condition which the specific 
medical or surgical treatment was 
designed to relieve.  
(2) Compensation will not be payable 
under 38 U.S.C. 1151 for the continuance 
or natural progress of disease or 
injuries for which the...hospitalization, 
etc., was authorized.  

(c) Cause.  In determining whether such 
additional disability resulted from a 
disease or injury or an aggravation of an 
existing disease or injury suffered as a 
result of...hospitalization, medical or 
surgical treatment..., the following 
considerations will govern:  (1) It will 
be necessary to show that the additional 
disability is actually the result of such 
disease or injury or an aggravation of an 
existing disease or injury and not merely 
coincidental therewith.  (2) The mere 
fact that aggravation occurred will not 
suffice to make the additional disability 
compensable in the absence of proof that 
it resulted from disease or injury or an 
aggravation of an existing disease or 
injury suffered as the result 
of...hospitalization, medical or surgical 
treatment,....

The appellant contends, in essence, that experimental 
radiation treatments were performed on him during his 
hospitalization at a VA facility in 1965.  This allegation is 
not substantiated by any objective evidence.  He asserts that 
as a result of these treatments, he now suffers from 
impotency, a nervous disorder, a kidney disorder, loss of 
hair, prostate cancer, and a back disorder.  

The evidentiary record reveals that prior to 1965, appellant 
had a long-standing history of gastrointestinal disabilities 
(including duodenal ulcer disease and colitis), prostatitis, 
and thoracic kyphosis and complaints of nervousness.  During 
June-July 1965 VA hospitalization, he was primarily treated 
for spastic colitis.  No radiotherapy of any sort was 
clinically reported during that hospitalization.  During 
August-September 1965 VA hospitalization, he appeared 
malnourished with reported weight loss and bowel complaints.  
The prostate gland was enlarged and boggy.  Although the 
colon had marked spasm and tenderness, upper and lower 
gastrointestinal x-ray studies were essentially unremarkable.  
Provisional diagnoses included malabsorption syndrome and it 
was deemed necessary to rule out colitis and a peptic ulcer.  
Fat absorption and utilization laboratory tests were 
conducted on August 25th and 26th by oral administration of 
radioisotope tracers (a 10 uc dose of Tripalmitin carbonyl-
C14 and a 25 uc dose of Triolein I-131, respectively).  
Significantly, the VA radioisotope service "doctor's 
progress notes" specifically indicated that the radioisotope 
tracers dosages were being given appellant for non-
therapeutic purposes, since the word "therapeutic", which 
immediately preceded the word "dose", was crossed out 
therein.  It is also of substantial import that a VA 
radioisotope service consultation report dated in early 
September 1965 only referred to said radioisotope tests as 
fat absorption and utilization testing, not radiation 
treatment; and said tests were interpreted as merely 
revealing no abnormalities in fat absorption and utilization.  
No radiotherapy of any sort was clinically reported during 
that hospitalization or any other in 1965.  

Appellant's vague allegations of therapeutic or experimental 
radiotherapy by VA in 1965 have not been clinically 
documented or otherwise objectively substantiated.  Moreover, 
the August-September 1965 VA hospitalization summary itself 
merely reports that the radioisotope fat absorption test was 
normal, without any mention of radiotherapy of any sort 
having been conducted or even planned.  Radiotherapy was not 
listed in that hospital summary as a procedure conducted.  

The voluminous clinical reports of record reflect that 
appellant was subsequently found to have, and treated for, in 
part, adult situational reaction with neurotic symptoms; 
anxiety reaction; dysthymia; benign prostatic hypertrophy, 
status post transurethral resection of the prostate gland; 
primary degenerative dementia/organic brain syndrome; 
degenerative changes of the spine; adenocarcinoma of the 
prostate gland; and left renal cyst.  It does not appear from 
the evidentiary record that chronic impotency or hair loss 
has been shown.  However, the crucial point is that none of 
the competent evidence of record attributes or causally 
relates any claimed additional disability to the alleged 1965 
VA radiotherapy.  

When the case was previously before the Board, prior to 
Morton and Jones, it was remanded for a VA medical opinion on 
the etiological question in controversy.  The VA medical 
opinions rendered in 1998 did not causally relate any of the 
claimed additional disabilities to the alleged 1965 VA 
radiotherapy.  Specifically, in an April 1998 medical 
opinion, a VA physician concluded that appellant's back 
condition did not appear related to any previously 
administered radioisotope.  In an August 1998 medical 
opinion, a VA psychiatrist opined that although radiotherapy 
"could be" a "triggering factor" for his nervous 
condition, there was no cause-and-effect relationship between 
the alleged 1965 radiotherapy and his nervous condition.  
Although in a September 1998 medical opinion, the VA 
physician who conducted a February 1998 genitourinary 
examination, opined that "impotency could result from the 
radiation therapy for his prostate cancer in 1988", this is 
irrelevant to the appellant's claim on appeal which alleges 
that radiation therapy in 1965 resulted in impotency.  
Moreover, that February 1998 genitourinary examination report 
did not include any history, complaints, findings, or 
diagnoses pertaining to impotency, nor are there any other 
clinical records substantiating that he has impotency.  
Parenthetically, since his opinion was expressed in terms of 
"could", it is too speculative a statement to render the 
claim well grounded even if it had pertained to the alleged 
1965 VA radiotherapy.  See, e.g., Tirpak v. Derwinski, 2 Vet. 
App. 609, 611 (1992), where the Court of Veterans Appeals 
held that a medical opinion expressed in terms of "may or 
may not" was too speculative a statement to render a claim 
well grounded.  

Since appellant has not shown, by competent evidence, that 
any additional disability consisting of chronic impotency, a 
nervous disorder, a kidney disorder, chronic hair loss, 
prostate cancer, or a back disorder resulted from alleged 
radiation treatment at a VA medical facility in 1965, his 
claim for benefits for such disability under 38 U.S.C.A. 
§ 1151 is not well grounded, and must be denied.  


ORDER

Benefits pursuant to 38 U.S.C.A. § 1151 for additional 
disability consisting of impotency, a nervous disorder, a 
kidney disorder, hair loss, prostate cancer, and a back 
disorder, claimed as resulting from radiation treatment at a 
VA facility in 1965, are denied.



		
	George R. Senyk
	Member, Board of Veterans' Appeals

 

